Laughlin, J.:
The principal, Stanislaus Torn, was duly arrested on the 24th day of February, 1903, on the charge of sodomy. On being arraigned before one of the magistrate's of the city of ISTew York he waived, examination and was held to answer and bail was duly fixed at the sum of $2,000. Two days later.the defendant, pursuant to the order fixing the amount of his bail, gave a recognizance with Friedman as his surety and which was approved and accepted, and he was admitted to bail, which in contemplation of law transferred his custody to his surety. (Pernetti v. People, 99 App. Div. 391 ; People v. Gillman, 125 N. Y. 372.)
On the fourth day of March thereafter Torn was duly indicted by the grand jury. He was duly arraigned on the indictment on the fourteenth day of March and pleaded not guilty. The trial of the defendant on tlie. indictment was duly moved in the Court of G-eneral Sessions on the 22d day of June, 1903, and the defetidant failed to appear, whereupon the court ordered his recognizance forfeited and judgment was duly entered against the principal and surety pursuant thereto. The order vacating the judgment appears to have been granted upon the ground that the recognizance was void and that is the only theory upon which the respondent claims that it should be sustained. Section 551 of the Code of Criminal Procedure defines the taking of bail to be “ the acceptance by a competent court or magistrate of the undertaking of sufficient Tbail for the appearance of the defendant according to the terms of the undertaking, or that the bail will pay to the people of this State a specified sum.”
The form of the undertaking used was that prescribed by section 568 of the Code of Criminal Procedure, except that in the blanks for the insertion of tlie sum in which the defendant was admitted to bail and the sxm% which the principal and surety undertook to pay in case of default, the word “ hundred ” was printed preceding the word “ dollars,” thus leaving a blank for tlie insertion of the number of hundreds dollars instead of the number of dollars. The blanks in the undertaking were all properly filled except the last in which no number was written, so that it appears blank “ hundred dollars.” The failure to fill in this blank is the precise objection to the validity of the bond. ' In the first blank “ twenty ” was written. This showed clearly that the defendant had been admitted to ■ *678bail.in the sum of “twenty hundred dollars” which was in accord-, anee with the order of the magistrate who fixed the bail and before whom the undertaking was executed.. The undertaking was signed and acknowledged by the principal and surety, and the latter duly justified in the sum of “ forty hundred dollars” in twice the amount of tiré undertaking.
The surety by executing this undertaking secured the release of his principal from the custody of thé/law and it would seem that he ' should now be deemed estopped from contesting the validity of the undertaking on this point. It is manifest that the magistrate intended to fill in the blanks properly.. The surety kne.w the amount he was required to become obligated for as a. condition of obtaining the defendant’s release, as clearly shown by the recital over his signature of the amount in which the defendant was admitted to bail and by the amount in which he justified and by an affidavit made on a former application herein, in which lie states that lie signed as surety in the sum of $2,000. In these circumstances the surety either intended in good faith to become contingently liable for $2,000 or he intended to perpetrate ’a fraud upon the People." If tile former; then the judgment is in accordance With the contract the People intended to exact and he intended to make and no harm is done; and if the latter, he should not be permitted to consummate liis fraudulent scheme. . •
., Section 684 of the Code of Criminal Procedure prescribes that “ neither a departure from the form or mode prescribed by this Code, in'respect to any pleadings or proceedings, nor an error or mistake therein, renders it invalid, unless it have actually prejudiced the defendant, or tend to. his prejudice in respect to a 'substantial right.” This section clearly embraces an undertaking, at least so far as the defendant is concerned, and whether'or not it prescribes the rule of construction as against the surety it would seem to be proper to adopt it by analogy, for there should not be one rulé holding such an undertaking good-as against the principal and a different rule under which it might be declared bad as against the surety.
Section 568 does not require, that the form therein prescribed be literally followed, but only that the undertaking shall be “substantially” in that form. The form prescribed requires a'recital of the nature of the offense. It has been held that an inaccurate or insuffi*679eient designation of the crime, or a failure to state a crime, does not relieve the surety from liability. (People v. Russell, 35 Misc. Rep. 765 ; affd., 67 App. Div. 620, and appeal dismissed, 171 N. Y. 655 ; People v. Gillman, supra.)
The argument of the learned counsel for the respondent proceeds upon the theory that the recital as to the amount in which the defendant was admitted to bail cannot be considered in ascertaining the intention of the surety, and that his liability is to be determined from the penalty clause alone and thereby is, at least, limited tó $100, and some decisions tending to support that theory are cited.
We are of opinion that the undertaking is to be construed as a whole (Sachs v. American Surety Co., 72 App. Div. 60), and that considering all of its provisions together and the purpose for which it was given the intention of the parties and the true construction are sufficiently expressed and free from ambiguity to constitute it an enforcible contract. (See Schoonmaker v. Hoyt, 148 N. Y. 425 ; People v. McCoy, 39 Barb. 73 ; 3 Am. & Eng. Ency. of Law [2d ed.], 707.) Where the intention of the parties is plain and a material word of a contract, whether of suretyship or not, has been omitted, it is not essential that, the instrument' be reformed, for in an action at law to enforce liability thereunder the omitted word may be read into the contract if necessary. (Green v. Walker, 37 Maine, 25 ; Coles v. Hulme, 8 B. & C. 568 ; Waugh v. Bussell, 5 Taunt. 707 ; Gran v. Spangenberg, 53 Minn. 42 ; Dodd v. Mitchell, 77 Ind. 388 ; Gallagher v. Quinlan, 10 App. Div. 402 ; Fairfield v. Lynch, 42 N. Y. Super. Ct. 265.)
It follows that the order should be reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.
O’Brien, P. J., Ingraham, McLaughlin and .Clarke, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.